In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐2529 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

ANTHONY D. COOK, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
            No. 14‐CR‐226 — J.P. Stadtmueller, Judge. 
                     ____________________ 

    ARGUED DECEMBER 8, 2016 — DECIDED MARCH 7, 2017 
                ____________________ 

   Before MANION, KANNE, and HAMILTON, Circuit Judges. 
    KANNE,  Circuit  Judge.  Anthony  Cook  participated  in  an 
armed  robbery  of  a  Community  Financial  Service  Center 
(“CFSC”)  in  Milwaukee.  He  pled  guilty  to  obstruction  of 
commerce  by  robbery  and  to  brandishing  a  firearm  during 
the  commission  of  a  crime  of  violence.  Over  Cook’s  objec‐
tion, the district court applied two enhancements to his sen‐
tence: a 2‐level increase for causing a loss to a financial insti‐
tution and a 2‐level increase for physically restraining a per‐
2                                                     No. 15‐2529 

son  during  a robbery. On appeal, Cook argues that the  dis‐
trict  court  erred  in  applying  those  enhancements.  We  disa‐
gree, so we aﬃrm. 
                        I. BACKGROUND 
   On  January  6,  2013,  Cook  and  three  others—Coleman 
Ferrell,  Claudene  Rutledge,  and  Vernell  Staten—robbed  a 
CFSC  in  Milwaukee.  Ferrell  entered  the  CFSC  and  tackled 
the  security  guard  to  the  ground.  Ferrell  drew  his  firearm 
and pointed it at the guard’s face, threatening to shoot. Cook 
then  entered  wearing  a  mask  and  approached  the  teller, 
Rutledge,  who  was  in  on  the  robbery.  Rutledge  promptly 
opened  the  door  to  the  safe,  and  Cook  took  approximately 
$337,100 in cash. He placed the cash in a plastic garbage bag. 
Cook and Ferrell then fled the scene with the cash in a geta‐
way vehicle driven by Staten.  
    On  December  2,  2014,  a  grand  jury  returned  a  three‐
count indictment against Cook. Count one charged him with 
conspiracy  to  obstruct  commerce  by  robbery  in  violation  of 
18 U.S.C. §§ 1951(a) and 2. Count two charged him with ob‐
struction  of  commerce  by  robbery  in  violation  of  18  U.S.C. 
§§ 1951(a)  and  2  (“Hobbs  Act  Robbery”).  And  count  three 
charged him with brandishing a firearm during the commis‐
sion  of  a  crime  of  violence  in  violation  of  18  U.S.C. 
§§ 924(c)(1)(A)(ii)  and  2.  Cook  and  the  government  entered 
into a plea agreement, in which Cook agreed to plead guilty 
to counts two and three, and the government agreed to dis‐
miss count one. 
   The  plea  agreement  also  included  a  recommended  sen‐
tencing  guidelines  calculation  for  count  two.  Cook  and  the 
government agreed that the base oﬀense level for the oﬀense 
No. 15‐2529                                                            3

charged in count two was 20 under U.S.S.G. § 2B3.1(a). They 
further  agreed  to  recommend  a  3‐level  increase  under 
§ 2B3.1(b)(7)(D) for a loss of over $250,000 and a 3‐level de‐
crease  under  §§ 3E1.1(a)  and  (b)  for  acceptance  of  responsi‐
bility.  The  government  also  recommended  two  additional 
enhancements:  (1)  a  2‐level  increase  under  § 2B3.1(b)(1)  for 
causing  a  loss  to  a  financial  institution  and  (2)  a  2‐level  in‐
crease under § 2B3.1(b)(4)(B) for physically restraining a per‐
son during a robbery. Both of these additional enhancements 
were  included  in  the  plea  agreement’s  calculation,  but  with 
the  disclaimer  that  Cook  “may  oppose  the  government’s 
recommendation” as to these enhancements. (R. 35 at ¶¶ 17, 
18.) The plea agreement thus recommended an adjusted total 
oﬀense level of 24 for count two. 
    The probation oﬃce then completed a presentence inves‐
tigation  report  (“PSR”),  which  included  its  own  guidelines 
calculation.  The  probation  oﬃce’s  calculation  mirrored  the 
calculation in the plea agreement, recommending an adjust‐
ed total oﬀense level of 24 for count two.  
    At the sentencing hearing, Cook objected to the two addi‐
tional enhancements included in the plea agreement and the 
PSR. First, he argued that the CFSC was not a financial insti‐
tution under § 2B3.1(b)(1). Second, he argued that imposing 
the  physical‐restraint  enhancement  under  § 2B3.1(b)(4)(B) 
would  result  in  impermissible  double  counting  of  the  same 
relevant conduct. The district court rejected each of these ar‐
guments  and  applied  the  guidelines  calculation  included  in 
the  plea  agreement  and  the  PSR.  Based  on  Cook’s  criminal 
history  category  of  IV  and  his  adjusted  oﬀense  level  of  24, 
the  district  court  determined  that  the  recommended  guide‐
lines range for count two was 77 to 96 months. The court fur‐
4                                                         No. 15‐2529 

ther determined that count three carried a mandatory mini‐
mum  of  84  months’  imprisonment.  The  court  sentenced 
Cook to a below‐guidelines sentence of 60 months on count 
two and 84 months on count three, to be served consecutive‐
ly.  Additionally,  the  court  imposed  a  five‐year  term  of  su‐
pervised release and ordered that Cook pay $337,100 in resti‐
tution. 
                            II. ANALYSIS 
    On appeal, Cook argues that the district court improperly 
applied  the  financial‐institution  and  physical‐restraint  en‐
hancements.  We  review  de  novo  the  district  court’s  applica‐
tion  of  the  sentencing  guidelines.  United  States  v.  Lewis,  842 
F.3d  467,  476  (7th  Cir.  2016).  We  begin  with  Cook’s  argu‐
ments  regarding  the  financial‐institution  enhancement  un‐
der § 2B3.1(b)(1) and conclude with his arguments regarding 
the physical‐restraint enhancement under § 2B3.1(b)(4)(B).  
     A. Financial‐Institution Enhancement 
   Cook first argues that the district court erred by applying 
an enhancement under § 2B3.1(b)(1), which provides for a 2‐
level enhancement “[i]f the property of a financial institution 
or post oﬃce was taken.” He first contends that the CFSC is 
not  a  financial  institution.  Alternatively,  he  argues  that  the 
term  “financial  institution”  is  unconstitutionally  vague.  We 
begin with his first argument. 
   When  interpreting  a  specific  provision  of  the  sentencing 
guidelines, we “begin with the text of the provision and the 
plain meaning of the words in the text.” United States v. Hill, 
645 F.3d 900, 907–08 (7th Cir. 2011) (quoting United States v. 
Arnaout,  431  F.3d  994,  1001  (7th  Cir.  2005)).  As  part  of  this 
analysis,  we  also  consider  the  guideline’s  application  notes, 
No. 15‐2529                                                           5

which  “are  considered  part  of  the  guidelines  rather  than 
commentary  on  the  guidelines.”  United  States  v.  Rabiu,  721 
F.3d 467, 471 (7th Cir. 2013). “[A]n application note has ‘con‐
trolling weight unless it is plainly erroneous or inconsistent 
with’ the text of the  guideline it  interprets.” United  States v. 
Rollins,  836  F.3d  737,  742  (7th  Cir.  2016)  (quoting  Stinson  v. 
United States, 508 U.S. 36, 45 (1993)). The application notes to 
§ 2B3.1, however, are silent as to the meaning of financial in‐
stitution.  
    The  government  argues  that  the  application  notes  to  a 
diﬀerent section—U.S.S.G. § 2B1.1, a separate guideline that 
permits an enhancement for larceny or other theft involving 
fraud  or  deceit  of  a  financial  institution—are  instructive 
here. Those application notes define “financial institution” in 
relevant  part  as  “any  state  or  foreign  bank,  trust  company, 
credit union, insurance company, investment company, mu‐
tual  fund,  savings  (building  and  loan)  association,  union  or 
employee pension fund … and  any similar entity.” U.S.S.G. 
§ 2B1.1 cmt. n.1. But because those application notes pertain 
to a diﬀerent guideline, they are not binding on our interpre‐
tation of § 2B3.1. Our plain meaning analysis is thus limited 
to the text of that guideline.  
    Black’s  Law  Dictionary  broadly  defines  “financial  institu‐
tion”  as  “[a]  business,  organization,  or  other  entity  that 
manages money, credit, or capital, such as a bank, credit un‐
ion, savings‐and‐loan association, securities broker or dealer, 
pawnbroker,  or  investment  company.”  Black’s  Law  Diction‐
ary, 663 (8th ed. 2004). The CFSC seems to fit this definition. 
According to its website, “CFSC is a third‐generation, fami‐
ly‐owned  check  cashing  company  with  175+  locations  na‐
tionwide.”  CFSC,  About,  https://www.cfsc.com/about/. 
6                                                        No. 15‐2529 

Moreover,  it  oﬀers  its  customers  a  variety  of  financial  ser‐
vices  including  check  cashing,  money  transfers,  money  or‐
ders,  bill  payments,  and  short‐term  loans.  (R.  53‐2.)  In  fact, 
the  term  “financial”  is  in  its  name—Community  Financial 
Service Center. 
    Cook argues that this definition of financial institution is 
too  broad,  sweeping  in  far  too  many  types  of  businesses 
within the enhancement’s scope. He thus argues in favor of 
an  alternative  definition:  a  financial  institution  is  an  entity 
that  serves  a  depository  function.  To  reach  this  conclusion, 
Cook considers the text of the guideline. Because the guide‐
line also covers the robbery of  a post oﬃce—which  is a de‐
pository of mail—Cook contends that all entities covered by 
the  guideline  must  serve  a  similar  depository  function.  A 
bank—which  is  a  depository  of  money—is  Cook’s  paradig‐
matic example of a financial institution.  
    We  are  unpersuaded  by  Cook’s  definition.  He  has  cited 
no  authority  for  it;  nor  could  we  find  any.  Moreover,  alt‐
hough a post oﬃce is a depository, it is a depository of mail, 
not money: the functions of banks and post oﬃces are inher‐
ently diﬀerent. Accordingly, we reject limiting the definition 
of “financial institution” to those entities that serve a deposi‐
tory function. 
     We also  think  it is unnecessary to delve into  the  specific 
contours  of  the  definition  of  financial  institution  here.  We 
think it is enough to say that a business that oﬀers an array 
of  financial  services,  including  check  cashing,  money  trans‐
fers,  money  orders,  and  loans,  surely  fits  within  the  plain 
meaning of the term “financial institution.” We hold that the 
CFSC is a financial institution under § 2B3.1(b)(1). 
No. 15‐2529                                                            7

    Alternatively, Cook argues that the term “financial insti‐
tution”  is  unconstitutionally  vague,  relying  on  our  decision 
in United States v. Hurlburt, 835 F.3d 715, 725 (7th Cir. 2016) 
(en  banc)  (invalidating  § 4B1.2(a)(2)’s  residual  clause  as  un‐
constitutionally vague). This week, the Supreme Court over‐
turned  that  decision,  holding  that  “the  Guidelines  are  not 
subject  to  a  vagueness  challenge  under  the  Due  Process 
Clause.”  Beckles  v.  United  States,  580  U.S.  ___,  No.  15‐8544, 
slip  op.  at  5  (Mar.  6,  2017).  Cook’s  vagueness  argument  is 
thus without merit. 
    B. Physical‐Restraint Enhancement  
    Cook next argues that the district court erred by applying 
an enhancement under § 2B3.1(b)(4)(B), which provides for a 
2‐level  enhancement  “if  any  person  was  physically  re‐
strained to facilitate commission of the oﬀense or to facilitate 
escape.”  Here,  the  district  court  applied  this  enhancement 
because  of  the  actions  of  Cook’s  accomplice,  Ferrell,  who 
tackled the security guard and held him at gunpoint.  
    To start, Cook doesn’t dispute that Ferrell’s conduct con‐
stituted a physical restraint. “[T]he fundamental characteris‐
tic of the physical‐restraint enhancement is to punish one for 
depriving  a  person  of  his  freedom  of  physical  movement 
… .”  United  States  v. Black,  636  F.3d  893,  900  (7th  Cir.  2011). 
By tackling the security guard and pointing a gun at his face, 
Ferrell clearly deprived the guard of his freedom of physical 
movement. That is exactly the type of conduct that the phys‐
ical‐restraint enhancement covers. See id.  
   Cook also doesn’t dispute that Ferrell’s physical restraint 
was  attributable  to  him  as  relevant  conduct  under 
§ 1B1.3(a)(1)(B).  Ferrell’s  act  constituted  “relevant  conduct” 
8                                                          No. 15‐2529 

attributable to Cook because it was clearly within the scope 
of,  in  furtherance  of,  and  reasonably  foreseeable  in  connec‐
tion  with  their  joint  act  of  robbery.  See  U.S.S.G. 
§ 1B1.3(a)(1)(B).  
    Instead, Cook argues  that the  district  court  erred  by im‐
permissibly  double  counting  Ferrell’s  act  of  physical  re‐
straint, which resulted in the imposition of a longer sentence. 
In the sentencing context, double counting refers to the dis‐
trict  court’s  use  of  the  same  conduct  more  than  once  to  in‐
crease  a  defendant’s  sentence.  United  States  v.  Vizcarra,  668 
F.3d 516, 519 (7th Cir. 2012). Double‐counting claims come in 
two  varieties.  First,  a  defendant  may  claim  that  the  district 
court used the same conduct to form the factual basis for an 
element  of  the  underlying  oﬀense  and  to  support  an  en‐
hancement.  Second,  a  defendant  may  claim  that  the  district 
court  used  the  same  conduct  to  support  multiple  enhance‐
ments. Id. Cook’s claim is of the first variety. In short, he ar‐
gues  that  the  district  court  impermissibly  double  counted 
Ferrell’s restraint of the guard as both an element of the un‐
derlying oﬀense of Hobbs Act Robbery and as conduct giv‐
ing rise to the 2‐level enhancement under § 2B3.1(b)(4)(B). 
    Cook’s argument, however, is a nonstarter. He cites two 
of  our  cases  to  support  his  argument:  (1)  United  States  v. 
Senn, 129 F.3d 886 (7th Cir. 1997), and (2) United States v. Tay‐
lor, 620 F.3d 812 (7th Cir. 2010). In those cases, we applied a 
general rule that “a characteristic shared by all instances of a 
crime is reflected in the base oﬀense level for the crime and 
therefore  is  unavailable  for  use  as  an  enhancement.”  Taylor, 
620  F.3d  at  815;  see  also  Senn,  129  F.3d  at  897  (holding  that 
impermissible  double  counting  occurs  “if  the  oﬀense  itself 
necessarily includes the same conduct as the enhancement”). 
No. 15‐2529                                                                        9

We followed that general rule in other cases. See, e.g., United 
States v. Bell, 598 F.3d 366, 372 (7th Cir. 2010) (“Impermissi‐
ble  double  counting  occurs  when  …  the  same  underlying 
facts that establish an element of the base oﬀense are used to 
justify  an  upward  enhancement.”);  United  States  v.  Rodgers, 
610 F.3d 975, 978 (7th Cir. 2010) (citing Senn, 129 F.3d at 897 
and Bell, 598 F.3d at 372–73 for the same proposition).  
   But  in  2012,  we  reversed  course,  holding  that  “the  same 
conduct may determine the base oﬀense level and also trig‐
ger  cumulative  sentencing  enhancements  and  adjustments 
unless  the  text  of  the  applicable  guideline  explicitly  states 
otherwise.”  Vizcarra,  668  F.3d  at  525.  We  therefore  clarified 
that “there is no background rule against double counting in 
the  guidelines.”  Id.  Instead,  double  counting  is  presumed 
permissible as a “mechanism employed by the guidelines in 
part to reflect the seriousness of the oﬀense.” United States v. 
Loﬀredi,  718  F.3d  991,  994  (7th  Cir.  2013).  Any  language  in 
our  earlier  cases  contradicting  our  holding  in  Vizcarra  is  no 
longer good law: Cook’s reliance on Senn and Taylor is mis‐
placed.  
   Even  assuming  that  the  district  court  double  counted 
Ferrell’s restraint of the guard as both an element of the un‐
derlying oﬀense of Hobbs Act Robbery and for purposes of 
the  enhancement  under  § 2B3.1(b)(4)(B),  a  premise  the  gov‐
ernment  contests,  the  court  committed  no  error.1 Again,  we 

                                                 
1 We note that double counting may not have even occurred here. As we 

discussed  in  Taylor,  in  a  portion  of  the  opinion  that  likely  survived  our 
decision in Vizcarra, it is possible to commit federal robbery without an 
act of physical restraint. 620 F.3d at 815–16. Therefore, physical restraint 
is  not  an  element  of  federal  robbery.  Although  Taylor  involved  federal 
                                                                      (continued…) 
10                                                                                     No. 15‐2529 

presume that this counting was permissible absent an indica‐
tion  to  the  contrary  in  the  guidelines.  Because 
§ 2B3.1(b)(4)(B)  and  its  application  notes  contain  no  explicit 
prohibition  against  double  counting  the  act  of  physical  re‐
straint,  the  presumption  of  permissibility  cannot  be  over‐
come.  The  district  court  properly  applied  the  physical‐
restraint enhancement.  
                                       III. CONCLUSION 
   For the foregoing reasons, we AFFIRM the district court’s 
judgment and sentence. 




                                                                                                             
(…continued) 
bank  robbery  under  18  U.S.C.  § 2113(a)  and  not  specifically  Hobbs  Act 
Robbery, those crimes overlap to a significant degree. See United States v. 
Starks,  472  F.3d  466,  470  (7th  Cir.  2006).  Most  importantly,  they  contain 
the  same  use‐of‐force  requirement,  which  is  the  element  of  federal  rob‐
bery that Cook argues is synonymous with physical restraint.